Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Applicant’s amendment filed 11/25/2020 is acknowledged. Claims 78, 81, 84-86, 101, 102, 111, 113, 114, and 117 are pending in this application and under examination.  
Priority
As Applicant correctly states, this application is a national stage of PCT/EP2017/057114, filed 3/4/2017. The examiner apologizes for the typographical error which misstated the filing date of the PCT application and thanks Applicant for making this correction.

Claim Rejections/Objections Withdrawn
The objection to claims 78, 111, and 117 is withdrawn in response to Applicant’s amendment.
The rejection of claims 78, 81, 84-86, 101, 102, 111, 113, 114, and 117 under 35 USC §112(b), as indefinite, and the rejection of claim 117 under 35 USC §112(d), as being of improper dependent form, are withdrawn in response to Applicant’s amendment and arguments.
Claim Rejections/Objections Maintained/New Grounds of Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. §112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. §112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 78, 81, 84-86, 101, 102, 111, 113, 114, and 117 are rejected under 35 U.S.C. §112, first paragraph, because the specification fails to comply with the written description requirement. Applicant’s assertion to the contrary notwithstanding, the specification does not support “…a treatment regimen, wherein the mode, dosage amount, and/or frequency of administration and/or the muscles to which the botulinum toxin is administered is based, at least in part, on the type, duration, and/or frequency of physical activity undergone by the subject following the administration of the first amount of botulinum toxin.” Rather, the specification describes the designing of a treatment regimen based “at least in part, on the subject’s physical therapy information.” The specification at page 11, line 29- page 12, line 2 states that the physical therapy regimen comprises administration of botulinum toxin; engagement in a physical activity; and recordation of “information associated with the physical therapy.” At page 13, lines 17-23, the specification discloses that the information may consist of “the types of physical therapy activities,” as well as the frequency and duration of those physical therapy activities.
Although the claims recite that “the type, duration, and/or frequency of physical activity undergone by the subject following administration of the first amount of botulinum toxin,” is used to determine the mode, dosage amount, frequency, and locus of a second botulinum toxin administration, the specification provides written description support only for the use of “physical therapy activities.”  
The specification contains no definition of either “physical therapy activities,” or “physical activities,” but the term “physical therapy” is widely used and understood to include both massage and exercise, where the exercise include exercises to improve strength, exercises to improve range of motion, exercises to improve balance, and exercises to improve flexibility.
Regarding “physical activities,” the World Health Organization website provides the following definition of “physical activity” : 
any bodily movement produced by skeletal muscles that requires energy expenditure. Physical activity refers to all movement including during leisure time, for transport to get to and from places, or as part of a person’s work. 
From these definitions, it is clear that the scope of “physical activities” far exceeds that of “physical therapy activities.” The specification lacks any support for formulation of a treatment 
Additionally, regarding claims 84-86, 114, and 117, the specification lacks support for entry into a computer of information commensurate with the full scope of “physical activities.”  
Claims 78, 81, 84-86, 101, 102, 111, 113, 114, and 117 are also rejected under this section because the specification does not reasonably provide enablement for formulating a treatment regimen for improving active movement capacity wherein the mode, dosage amount, and/or frequency of administration and/or the muscles to which the botulinum toxin is administered is based, at least in part, on the type, duration, and/or frequency of physical activity undergone by the subject following the administration of the first amount of botulinum toxin.” For none of the aspects of the invention listed in claim 78 does the specification teach how to practice the invention as claimed.
Under MPEP §2164, in order to satisfy the enablement requirement, a disclosure must enable a person skilled in the art to practice the claimed invention without undue experimentation. The so-called “Wands factors” provide a standard for determining whether a disclosure satisfies the enablement requirement or whether, on the other hand, any experimentation necessary for the practice of the invention is “undue.” In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). The Wands factors are:	
(A)	The breadth of the claims;
(B)	The nature of the invention;
(C)	The state of the prior art;
(D)	The level of one of ordinary skill;
(E)	The level of predictability in the art;
(F)	The amount of direction provided by the inventor;
(G)	The existence of working examples; and
(H)	The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
Pertaining to the breadth of the claims, claim 78 and dependents encompass the following:
The type of physical activity undergone by the subject following the administration of the first amount of botulinum toxin is used to determine the mode of administration of botulinum toxin 

The frequency of physical activity undergone by the subject following the administration of the first amount of botulinum toxin is used to determine the mode of administration of botulinum toxin
The type of physical activity undergone by the subject following the administration of the first amount of botulinum toxin is used to determine the dosage amount of botulinum toxin 
The duration of physical activity undergone by the subject following the administration of the first amount of botulinum toxin is used to determine the dosage amount of botulinum toxin
The frequency of physical activity undergone by the subject following the administration of the first amount of botulinum toxin is used to determine the dosage amount of botulinum toxin
 The type of physical activity undergone by the subject following the administration of the first amount of botulinum toxin is used to determine the frequency of administration of botulinum toxin 
The duration of physical activity undergone by the subject following the administration of the first amount of botulinum toxin is used to determine the frequency of administration of botulinum toxin
The frequency of physical activity undergone by the subject following the administration of the first amount of botulinum toxin is used to determine the frequency of administration of botulinum toxin
The type of physical activity undergone by the subject following the administration of the first amount of botulinum toxin is used to determine the muscles to which botulinum toxin is administered.
The duration of physical activity undergone by the subject following the administration of the first amount of botulinum toxin is used to determine the muscles to which botulinum toxin is administered.
The frequency of physical activity undergone by the subject following the administration of the first amount of botulinum toxin is used to determine the muscles to which botulinum toxin is administered.
The nature of the invention is a therapeutic method.
The state of the art includes approximately 30 years of experience in treating neuromuscular and movement disorders by injection of botulinum toxin. However, the art does not teach how to formulate a treatment regimen “based, at least in part, on the type, duration, and/or frequency of physical activity undergone by the subject.”
The skill level in this art is high, but the level of predictability in treating movement disorders is low.
The instant specification provides no examples, instruction, direction, or guidance as to how to “base” the mode, dosage amount, or frequency of administration or the selection of muscles to which the botulinum toxin is administered upon any feature of the physical activity undergone by the subject following administration of a first administration of the toxin. There is no teaching concerning as to how a treatment decision would be “based...on” the physical activity of the subject. Thus, a skilled artisan would need to determine, by experimentation, how to use the subject’s physical activity to formulate a regimen in the terms listed above in paragraph 14.  That is an undue amount of experimentation.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The rejection of claims 78, 84-86, 101, 102, 111, 113, 114, and 117 under 35 U.S.C. §103 as prima facie obvious over U.S. 10,231,665 to Rahimi, F. et al. is maintained for reasons of record in the Office action mailed 7/9/2020. Applicant’s arguments in traverse have been carefully considered but have been found unpersuasive.
As amended, the claims 78 and 113 encompass a method comprising two administrations of botulinum toxin at an affected muscle, where the second administration is 
“in accordance with a treatment regimen, wherein the mode, dosage amount, and/or frequency of administration and/or the muscles to which the botulinum toxin is administered is based, at least in part, on the type, duration, and/or frequency of physical activity undergone by the subject following the administration of the first amount of botulinum toxin.”
Applicant asserts that although it teaches the optimization of a treatment regime based on information obtained from kinematic sensor data, Rahimi US ‘665 does not disclose using a treatment regime “designed in part on the type, duration, and/or frequency of physical activity performed by the subject.” However, at col. 5, line 43-65, the passage cited by Applicant, Rahimi US ‘665 teaches that kinematic sensors measure joint motion. Clearly, joint motion is a type of physical activity. Therefore, the disclosure cited by Applicant does not support Applicant’s argument, and, accordingly, the finding of prima facie obviousness is maintained.
Pertaining to claims 84-86, 114, and 117, it was noted in the previous Office action that Rahimi ‘665 teaches the use of a computer and of computer software to store and analyze data from measurements of muscle, nerve, and joint properties and that the use of a database to store data and the use of two computers are both routine variations. 
Pertaining to claim 102, the previous Office action explained that it was found obvious to record data as it is obtained.
Claim 81 is rejected under 35 U.S.C. §103 as obvious over Rahimi US ‘665 in view of Childers, M. et al., Arch Phys. Med. Rehabil. 2004 vol. 85, pp. 1063-1069. Claim 81 recites that the first botulinum toxin administration occurs within three months of a stroke. At p. 1063, col. 1, and at p. 1066 in Table 3, Childers teaches that in several instances the administration of botulinum toxin occurred within 3 months following ischemic or hemorrhagic stroke. Therefore, it would be obvious to combine the teaching of Childers with that of Rahimi US ‘665 and conduct the treatment disclosed by Rahimi US ‘665 within 3 months of a stroke.

	Conclusion
No claim is allowed.
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Heidi Reese, whose telephone number is (571) 270-5277.  The examiner can normally be reached on M - F, 10 AM - 6 PM Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey, can be reached on (571) 272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HEIDI REESE/Primary Examiner, Art Unit 1657